Citation Nr: 1602512	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an eye disability, claimed as macular degeneration and diagnosed as cataracts, dry eyes, and drusen, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In November 2010 the Veteran testified before the undersigned during a Board hearing at the RO; a transcript of the hearing is associated with the paper claims file. 

When this case was most recently before the Board in August 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case, the Veteran has sought service connection for macular degeneration.  However, during the course of his appeal, the medical evidence has shown that the Veteran actually has multiple eye disabilities to include cataracts, dry eyes, and drusen.  As such, the Board has recharacterized the issue of entitlement to service connection as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using a paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that while the Veteran filed a claim for service connection for macular degeneration, he has submitted medical evidence showing that he currently has cataracts, dry eyes, and drusen.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by an eye disability other than macular degeneration, the issue of entitlement to service connection for an eye disability other than macular degeneration is part of the Veteran's appeal.  See Clemons, 23 Vet. App. 1; see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The AOJ has not properly developed and addressed the issue of service connection for an eye disability other than macular degeneration.  Therefore, the issue must be remanded.

The Veteran asserts that his eye disability results from exposure to radiation during service.  His military occupational specialty indicates that he worked in close proximity to microwave radiation, and he reported that his eyes were exposed to radiation while he performed his duties as a microwave repairman.  The Veteran has not asserted any exposure to ionizing radiation.  38 C.F.R. § 3.309(d) (3). 

The Veteran's service treatment records show that on his October 1970 enlistment examination he was found to have defective color vision, but there was no eye disease or injury observed.  His visual acuity at the time was 20/30 in his right eye (OD) and 20/70 in his left eye (OS).  There was no correction noted.  It appears that the Veteran was provided with eye glasses to correct his decreased visual acuity during service.  On the January 1973 examination prior to separation, his eyes were evaluated as normal, and his visual acuity at the time was 20/40 OD and 20/20 OS, and it was 20/20 with correction OD and 20/17 with correction OS. 

The Veteran testified before the undersigned that he first observed problems with his vision in service and that he has continued to experience a decrease in his visual acuity since then. 

The Veteran was afforded a VA examination in April 2013 in which the examiner noted diagnoses of maculopathy and cataracts in both eyes.  The examiner also explained that the Veteran had dominant drusen, which was a hereditary condition not indicative of macular degeneration, was normally not progressive, and very rarely caused loss of vision.  The examiner noted that the Veteran's slight decrease in vision in the left eye was most likely attributable to the cataracts rather than to any maculopathy.  The examiner opined that it was less likely as not that the Veteran's macular degeneration was caused or aggravated by exposure to radiation in service.

In the August 2014 remand, the Board found that the April 2013 opinion was inadequate for adjudication purposes.  In response to the Board's remand, an addendum VA opinion was received in March 2015 in which the examiner stated in pertinent part that of the multiple ocular conditions present (including drusen, age-related macular degeneration, and cataracts), this opinion request was concerned only with the entity described as "dominant drusen"; therefore, other conditions would not be discussed.  

In line with the holding in Clemons as addressed above, the Board finds that a remand is warranted to obtain an addendum opinion regarding (1) whether macular degeneration had its onset in or is otherwise related to the Veteran's military service and (2) the nature and etiology of the diagnosed cataracts and dry eyes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development of the issue of entitlement to service connection for an eye disability other than macular degeneration, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).

2.  The AOJ should undertake appropriate development to obtain a copy of any outstanding, pertinent medical records.

3.  Then, the AOJ should forward the Veteran's claims folder, and provide access to the electronic files, to the same examiner who provided the March 2015 examination report.  If the same examiner is not available, the claims files, to include a copy of this remand, should be forwarded to another examiner.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The Veteran's claims file must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner is requested to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that:

(a) the Veteran has macular degeneration that had its onset in or is otherwise related to his military service. 

(b) the Veteran has cataracts that was caused or aggravated by exposure to radiation in service, or had its onset in or is otherwise related to his military service.

(c) the Veteran has dry eyes that was caused or aggravated by exposure to radiation in service, or had its onset in or is otherwise related to his military service.

If the examiner concludes that any diagnosed disability is considered to be a congenital or developmental abnormality, or that the diagnosed disorder pre-existed the Veteran's service, this should be specifically stated.  With respect to any diagnosed congenital or developmental abnormality, or pre-existing disorder, the examiner should opinion whether it is at least as likely as not that any diagnosed disorder was aggravated beyond the normal progress of the disease during or due to the Veteran's military service, to include his exposure to radiation in service. 

In rending his or her opinion, the examiner is asked to consider and address the findings in his service treatment records, the findings and diagnoses expressed in the VA treatment records, and the Veteran's lay statements. 

The examiner must discuss the rationale for any opinion expressed, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should so indicate. 
 
4.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought remains denied, then the AOJ should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The claim should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




